No. 12468

      I N THE SUPREME C U T O THE STATE OF M N A A
                       OR    F              OTN

                                       1973



STATE O MONTANA,
       F

                          P l a i n t i f f and Respondent,

      -vs   -
ROBEY HATFIELD,

                          Defendant and Appellant.



Appeal from:      D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                  Honorable Robert Wilson, Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

            S a n d a l l , Moses and Cavan, B i l l i n g s , Montana
            K. D. T o l l i v e r argued, B i l l i n g s , Montana

    For Respondent :

                               .
            Hon. Robert L Woodahl , Attorney General, Helena,
             Montana
            J. C. Weingartner, A s s i s t a n t Attorney General, argued,
             Helena, Montana
            Harold F. Hanser, County Attorney, B i l l i n g s , Montana
            Diane G. Barz argued, Deputy County Attorney, B i l l i n g s ,
             Montana



                                                   Submitted: October 2 , 1973
                                                     Decided : DEC 7 1973    -
Filed :   DEc - 7 1973

                                   I
                                                               Clerk
Hon. Edward T. Dussault, D i s t r i c t Judge, s i t t i n g f o r M r . J u s t i c e
John Conway H a r r i s o n , d e l i v e r e d t h e Opinion of t h e Court.

           Defendant Robey N. H a t f i e l d was convicted of murder i n
t h e f i r s t degree by a j u r y i n t h e d i s t r i c t c o u r t of t h e t h i r t e e n t h
j u d i c i a l d i s t r i c t , county of Yellowstone.            He was sentenced t o
l i f e imprisonment.          From t h i s c o n v i c t i o n , he a p p e a l s .
          H a t f i e l d , a 68 y e a r o l d c o l l e g e g r a d u a t e , i n t h e l a s t few
y e a r s had a s s i s t e d h i s 53 y e a r old w i f e , Eva, i n t h e o p e r a t i o n
of a c a f e i n B i l l i n g s .
           I n t h e l a t e a f t e r n o o n of A p r i l 8 , 1972, an a c q u a i n t a n c e ,
S t a n l e y McMillian, age 45, came t o t h e c a f e f o r a cup of c o f f e e ,
a s he had done many times p r e v i o u s l y .             A t about 5:30 p.m.          the
c a f e was c l o s e d and H a t f i e l d , Eva, a male cook, and McMillian
had c o f f e e t o g e t h e r a f t e r Eva had r e t u r n e d from a s h o r t shopping
trip.
           H a t f i e l d announced he was going home t o check on t h e i r
son, Robey H a t f i e l d , Jr., w i t h whom t h e p a r e n t s            had had some
trouble i n the l a s t year.             Mrs. H a t f i e l d s a i d she was going w i t h
McMillian and a s s i s t him i n f i n d i n g h i s g i r l f r i e n d , C a r o l i n e ,
and t h a t s h e would be home e a r l y .
          H a t f i e l d d i d go t o t h e i r home b u t found t h e son a b s e n t .
He s t a y e d a t home, d i d some r e a d i n g , watched TV, t h e n f e l l a s l e e p .
A t about 10:OO p.m.           he was awakened by a telephone c a l l from
one of t h e i r w a i t r e s s e s , i n q u i r i n g whether she should come t o
                                                 1

work t h e n e x t day.        H a t f i e l d then dozed o f f a g a i n and l a t e r was
awakened by a telephone c a l l , b u t by t h e time he answered i t
t h e c a l l i n g p a r t y had hung up.        He a g a i n awakened around 1 1 : O O
p.m.    and f i n d i n g h i s w i f e was n o t home, he d r e s s e d , put on h i s
o v e r c o a t and h a t and p u t a . 2 2 c a l i b e r r e v o l v e r i n h i s overcoat
pocket.
           I n s e a r c h of h i s w i f e and McMillian, H a t f i e l d went t o
s e v e r a l b a r s , had one d r i n k on t h e way, then went t o t h e C r y s t a l
Lounge, e n t e r i n g by t h e back e n t r a n c e , a r r i v i n g t h e r e about mid-
night.          H i s w i f e was s i t t i n g w i t h McMillian i n a booth.              She
n o t i c e d H a t f i e l d and waved t o him t o come over.                H a t f i e l d went
t o t h e booth and s a t n e x t t o h i s w i f e , f a c i n g McMillian.                  Harsh
words were had between H a t f i k l d and h i s w i f e about h e r n o t coming
home and running around w i t h M i l l i a n .               There was t a l k of a divorce.
          McMillian asked H a t f i e l d t o come s i t b e s i d e him, a s he
wanted t o t a l k t o him a s a f r i e n d .           He t r i e d t o e x p l a i n what h e
and M r s .      H a t f i e l d were doing t o g e t h e r , and t r i e d t o convince
H a t f i e l d t h a t they had attempted t o c a l l him s e v e r a l times t h a t
evening.          I n doing s o , McMillian grabbed h at field's arm and s a i d :
"sit   down, I want t o t a l k t o you a s a f r i e n d " .                To which H a t f i e l d
replied,         "YOU   a r e no f r i e n d of mine, you son-of-a-bitch,                   you a r e
w i t h m wife."
         y                A f t e r s e v e r a l a t t e m p t s t o g e t H a t f i e l d t o remain
s e a t e d and a f t e r tugging on h i s overcoat t o t h e e x t e n t i t p a r t l y
came o f f h i s l e f t s h o u l d e r , H a t f i e l d stood up a t t h e end of t h e
booth t a b l e , took t h e p i s t o l from h i s pocket and f i r e d f i v e s h o t s ,
two h i t McMillian and k i l l e d him almost i n s t a n t l y .                 Hatfield
then s a t down, put t h e gun on t h e t a b l e and awaited a r r i v a l of
the police.
          Following h i s a r r e s t H a t f i e l d gave a s t a t e m e n t t o t h e
p o l i c e , s t a t i n g he "intended t o k i l l him and put him o u t of h i s
misery.    'I     A w i t n e s s i n t h e booth n e x t t o t h a t where t h e crime
occurred t e s t i f i e d he heard H a t f i e l d s t a t e he meant t o k i l l Mc-
Millian.
          Defendant urges t h a t d u r i n g t h e c o u r s e of t h e t r i a l t e s t i -
mony r e v e a l e d c e r t a i n f a c t s which gave r i s e t o t h e p o s s i b l e presence
of t h e defense of s e l f - d e f e n s e .       He s t a t e s t h e p o s s i b l e e x i s t e n c e
of s e l f - d e f e n s e was n o t a t a l l a p p a r e n t d u r i n g t h e c o u r s e of t h e
p r e t r i a l investigation.
          Accordingly, a t t h e conclusion of t h e t r i a l defense counsel
offered an i n s t r u c t i o n a s t o self-defense.                The county a t t o r n e y
o b j e c t e d on t h e ground t h e r e was no evidence introduced and no
n o t i c e of s e l f - d e f e n s e was given.       The t r i a l c o u r t r e f u s e d t h e
offered instruction.
             Defendant p r e d i c a t e s h i s a p p e a l t o t h i s Court f o r a

r e v e r s a l of h i s c o n v i c t i o n and t h e g r a n t i n g of a new t r i a l on
t h e grounds t h a t t h e n o t i c e requirement of s e c t i o n 95-1803(d),
R.C.M.       1947, although h e l d c o n s t i t u t i o n a l , can b e a p p l i e d un-
constitutionally i n certain factual situations, particularly
those i n t h i s c a s e .
             Defendant contends t h e p r e t r i a l s t a t e m e n t s of s e v e r a l
w i t n e s s e s d i d n o t c o n t a i n s u f f i c i e n t f a c t s t o show t h e a l l e g e d
II
     violence" and " a l t e r c a t i o n " between t h e deceased and h i m s e l f ,
and f o r t h a t r e a s o n he could n o t r a i s e t h e a f f i r m a t i v e defense.
             The statement of w i t n e s s Charles Kuchera was i n p a r t :
             "Wayne H y s j u l i e n a n d 1 met Wally Anderson a t t h e
             C r y s t a l Lounge about 11:45 p.m. Saturday n i g h t
             t h e 8 t h of A p r i l , 1972. ?t      *9 Roby was doing most
                                                        :
             of t h e t a l k i n g . Eva d i d n ' t y e l l and t h e o t h e r
             man wasn' t saying anything. b Jx         ;        *
                                                               t h e r e is trouble
             i n t h e n e x t booth       ** 9 r i g h t behind u s , t h e y a r e
                                              :
             fighting          **    I heard him [ H a t f i e l d ] s a y , 'Get
             your hands o f f of m and l e t m g o ' .
                                         e                e               *** I could
             s e e t h a t something was going on, l i k e w r e s t l i n g .
             *
             1
                 Jx    *I a l s o heard him say [McMillian] t o H a t f i e l d
               why d o n ' t you s h u t up, s i t down and l e t m t a l k e
             t o you a s a f r i e n d '     ** *.I'


            A t t r i a l , M r . Kuchera t e s t i f i e d i n p a r t :
            "Q. And when t h e y were having t h i s c o n v e r s a t i o n
            was t h e defendant, M r . H a t f i e l d , s i t t i n g b e s i d e
            M r . McMillian7 A. Yes, ma'am.
             "Q.       Did you s e e them w r e s t l i n g ?       A. Never.
             "Q.  Did you s e e M r . McMillian j e r k i n g t h e d e f e n d a n t ?
             A.  I d o n ' t t h i n k I could c l a s s i f y i t a s a j e r k i n g
             motion.
             II
              Q. Well, can you t e l l t h e J u r y what you d i d s e e ,
             how i t happened? A. I-- A s I s a i d , I d i d n ' t make
             myself a s p e c t a c l e t o t u r n around and s t a r e a t t h e
             e n t i r e t y , b u t when I d i d t u r n around I was looking
             over m shoulder and M r . H a t f i e l d s t a r t e d t o , l i k e
                         y
             he was going t o g e t up, move away, and M r . McMillian
             grabbed hold of h i s shoulder and s a i d , 'Come on,
             s i t down, I want t o t a l k t o you.'
             "Q.       Did he a c t v i o l e n t ?   A.    M r . McMillian9

             "Q.       Yes.    A.    No.
            ' Q Was he speaking loudly? A.             I d o n ' t ---Well,
            i t was loud enough t h a t I could h e a r i t , b u t i t
            was no shout. I t was nothing t h a t would have prob-
                   x
            a b l caught anyone's o r t h e e n t i r e b a r ' s a t t e n t i o n ,
            no.
         The statement given by w i t n e s s Walter Anderson was, i n
part :
         I'
           W s a t i n a booth n e x t t o a man and woman and our
             e
         booth was j u s t west of t h e i r s . J        **
                                                          :         I was f a c i n g
         towards t h e w e s t and could s e e t h e back of t h e
         l a d i e s head who I have been t o l d was Eva H a t f i e l d .
         I could n o t s e e t h e man t h a t was s i t t i n g a c r o s s
         from Eva v e r y w e l l , b u t I could s e e t h a t he was
         wearing g l a s s e s and I could s e e h i s shoulder.             ***
         I saw    ***         t h e man Roby, s e a t e d on t h e o t h e r s i d e
         of t h e booth along s i d e of t h e man w i t h g l a s s e s and
         h i s overcoat was p u l l e d o f f of one shoulder             ***
         I n o t i c e d t h e c o a t on H a t f i e l d b e i n g p u l l e d down.
         ***        t h e r e was going t o be t r o u b l e . lI
         Anderson's testimony a t t r i a l was, i n p a r t :
         "Q.     N w what kind of t r o u b l e were you speaking
                   o
         about when you t o l d t h e barmaid t h a t t h e r e i s
         going t o b e t r o u b l e ? A. Well, I j u s t thought
         t h a t t h e r e was going t o be a f i g h t o r something,
         I j u s t d i d n ' t know what was going t o t a k e p l a c e .
         "Q.   When you say f i g h t , do you mean a f i s t f i g h t ?
         A.    Well, some t r o u b l e , yes.

         "Q.       So what you observed i n your own mind you
         were concerned because t h e r e might b e p h y s i c a l
         v i o l e n c e i n t h e booth n e x t t o you. A . Yes, s i r . I I
         The s t a t e m e n t given by w i t n e s s Wayne H y s j u l i e n was,
i n part:
         11
           When t h i s man f i r s t came i n , I could t e l l t h a t
         he was very angry by t h e tone of h i s voice. I
         heard t h i s man s a y t h a t he wanted a d i v o r c e t h e
         n e x t day. J J 9: Then t h i s man t h a t d i d t h e s h o o t i n g
                       :   :

         s t o o d up and s a i d I am g e t t i n g o u t of h e r e and t h e n
         t h i s man t h a t was s h o t p u l l e d him down i n t h e booth.
         Then t h i s o t h e r man s a i d you t a k e your hands o f f of
         m r i g h t now. J
           e                 :   **   Then I heard t h i s man t h a t d i d
         t h e shooting s a y , 'Take your hands o f f of me.'              I
         looked over t o s e e what was going on and I saw t h i s                      .
         man shoot t h r e e times b u t I d o n ' t have any i d e a
         where t h e t h r e e s h o t s went. I I
         ~ y s j u l i e n ' stestimony a t t r i a l was:
         "Q.   Did you observe o r h e a r t h e d e f e n d a n t ' s t o n e
         of v o i c e t h a t n i g h t ? A. Yes, i t was angry t o n e of
         voice.
         "Q.    Was i t loud?        A.    Not o v e r l y loud.
         Q .    But you could h e a r ?        A.    Yes.


         I'Q.   What   gig     you h e a r t h e defendant s a y ? A . I heard
         him say/%hat he was a gentleman and he kept h i s hands
         o f f of o t h e r women. Also, l e t ' s s e e . That he wanted
         a d i v o r c e t h e n e x t day o r was t o g e t one.
II
 Q. Was h e s i t t i n g r i g h t b e s i d e Eva H a t f i e l d
a t t h a t time? A . Yes.
"Q.    Did t h e man t h a t got s h o t , S t a n l e y McMillian,
d i d he say a n y t h i n g t h a t you could h e a r ? A,. Only
t h e confirmation of h e r saying t h a t she had c a l l e d
him.



"Q.    A t what p o i n t d i d t h e defendant s t a n d up and
s i t down b e s i d e t h e v i c t i m , d i d you s e e t h a t ? A . Y e s ,
when he s a i d t h a t he wanted t o t a l k t o him a s a
friend.
"Q.       S t a n l e y McMillian s a i d t h a t ?           A.         Yes.
"Q.   And d i d you s e e how he s a t down, was he p u l l e d
down'! A. He was p u l l e d down.

"Q.       A f t e r he was p u l l e d down b e s i d e S t a n l e y Mc-
M i l l i a n , could you h e a r any more c o n v e r s a t i o n t h a t
went on? A. He s a i d , 'Let g o 1 . He asked him t o
l e t go.
"Q.       Mr. Hatfield said that?                 A..     Yes.


"Q.    Did you s e e t h e defendant g e t up and t r y and
g e t away s e v e r a l times? A. Once.
I1Q. You saw him g e t up only once?                           A.         I saw him
only t r y t o p u l l away once.
"Q.     And when he p u l l e d away what d i d h e do? A. He
j u s t s a i d t o s i t down and t r i e d t o p u l l him back
down i n t h e booth.
"Q.  Was he p u l l i n g a t t h e d e f e n d a n t ' s c o a t a t t h a t
time? A. Yes, on t h e arm of h i s c o a t .
11
     Q.   Was he b e i n g v i o l e n t ?   A.         No.
"Q.  Did i t sound l i k e he was t h r e a t e n i n g t h e
defendant? A. No.
                                                                    II
"Q.       Did you s e e them w r e s t l e ?            A. No.
~ e f e n d a n t ' sp r e t r i a l statement w a s , i n p a r t :
"About 10:OO p.m., I s t a r t e d g e t t i n g mad because
Eva was n o t home and about 12:00 I took a .22
r e v o l v e r and loaded i t w i t h 8 rounds of high c a l i b e r
magnum ammunition. A f t e r I loaded t h e gun, I put
i t i n m y r i g h t h a n d overcoat pocket and went o u t
looking f o r Eva.           **     9: I walked i n t o t h e C r y s t a l ,
I saw Eva w i t h McMillian and she waved a t m e .                    I
went over and s a t down b e s i d e h e r                     **
                                                               McMillian
i n t e r r u p t e d us w h i l e we were t a l k i n g and s a i d t h a t
he wanted m t o s i t on h i s s i d e . I moved over and
                     e
s a t down b e s i d e McMillian Jc          *9~ he grabbed me. I
t o l d him t o l e t go, which he d i d               2k* *  McMillian
grabbed m a g a i n and r e l e a s e d m and t h e t h i r d time
                  e                             e
t h a t he j e r k e d me; I t o l d him i f you do t h a t a g a i n ,
y o u ' l l be s o r r y . I p u l l e d t h e r e v o l v e r out of m  y
           pocket and s h o t him. I was n o t t r y i n g t o h u r t
           him, and I s h o t him u n t i l he was dead. I intended
           t o k i l l him and put him o u t of h i s misery."
            A t t r i a l defendant t e s t i f i e d i n p a r t :
            "A.   * *     I g o t up and s t a r t e d t o go and he s a i d ,
            'Why d o n ' t you s i t down over h e r e w i t h m and t a l k ? '
                                                                 e
            *    7k So I s a t down over t h e r e and he s t a r t e d t o
            grab ahold of m arm and c o a t and j e r k e d me over
                                 y
            toward him and n o t t o o roughly, b u t rough enough
            s o he bothered up m c o a t , and m arm 9~ ik
                                     y                   y                         *.
           "Q. How d i d he j e r k you over t h e r e , M r . H a t f i e l d ?
           A. Well I would s a y t h a t t h e f i r s t time t h a t he
           j u s t took ahold of m c o a t and s l e e v e and a r m and
                                            y
           pulled it.         ***       t h e f i r s t time w a s n ' t too mild.
           The second time was q u i t e v i o l e n t , and I would say
           much more than was n e c e s s a r y a t a l l                 ***
                                                                            I said,
           ' I d o n ' t c a r e f o r you.             **I d o i ' t want t o h e a r
           anything you have g o t t o say a t a l l .                    * *
                                                                         9:   There i s
           n o t h i n g t h a t you could p o s s i b l y t e l l m t h a t would
                                                                       e
           i n t e r e s t m f o r f i v e minutes.
                             e                                  **
                                                                 9~ I f you keep on
           b o t h e r i n g me you a r e going t o b e more than s o r r y ' ,
           and t h e t h i r d time when he p u l l e d m over t o him
                                                                    e
           why he g o t h i s arm around m neck s o r t of i n a
                                                       y
           t w i s t i n g ugly h o l d , you might c a l l i t , and j e r k e d
           me over t o him v i o l e n t l y and w e l l , you might c a l l
           i t roughhouse          ***      and p u l l e d m over t o him very
                                                             e
           v i o l e n t l y and very c r u d e l y and I was q u i t e s u r p r i s e d .
           I s a i d , 'Okay, t h a t ' s t h e way you f e e l about i t , '
           s o I g o t up, unlatched m c o a t , took o u t m gun and
                                                  y                         y
           s h o t him. I'
           W f a i l t o s e e where t h e testimony a t t r i a l made a b e t t e r
            e
c a s e f o r s e l f - d e f e n s e than d i d t h e p r e t r i a l s t a t e m e n t s .    Neither
                                           '1
r e v e a l e d "violence" o r an               a l t e r c a t i o n " t o t h e e x t e n t t h a t Hat-
f i e l d a c t e d under t h e i n f l u e n c e of a r e a s o n a b l e f e a r t h a t someone
was going t o be murdered o r s e r i o u s l y i n j u r e d .                   There was no
evidence from w i t n e s s e s f o r t h e s t a t e t h a t H a t f i e l d d i d t h e k i l l i n g
i n f e a r , n o r d i d he himself t e s t i f y t h a t he a c t e d under any f e a r
of harm.
           I n S t a t e v. Brooks, 150 Mont. 399, 410, 436 P.2d 91, t h i s
Court had t h e same i s s u e b e f o r e i t .                There we s a i d :
           "Under Montana law i f a homicide i s t o be j u s t i f i e d
           by s e l f - d e f e n s e t h e r e must b e evidence t h a t t h e
           p a r t y k i l l i n g a c t e d under t h e i n f l u e n c e of a reason-
           a b l e f e a r t h a t someone was going t o be murdered o r
           seriously injured. [Citing a u t h o r i t i e s ] I n t h i s case
           t h e r e i s no evidence whatever t h a t t h e defendant a c t e d
           under a r e a s o n a b l e apprehension of d e a t h o r g r e a t
           b o d i l y harm. The w i t n e s s e s f o r t h e S t a t e gave no i n d i -
           c a t i o n t h a t t h e defendant d i d t h e k i l l i n g i n f e a r n o r
           d i d t h e defendant himself c l a i m t h a t he a c t e d under
           any f e a r of harm.
            II
              I n s t r u c t i o n s must have r e l a t i o n t o t h e f a c t s
            given i n a p a r t i c u l a r c a s e . S t a t e v. Evans, 60
            Mont. 367, 199 P. 440. Although i n s t r u c t i o n s may
            s t a t e a c o r r e c t p r i n c i p l e of law, i f they a r e n o t
            based upon o r i n conformity w i t h t h e i s s u e s o r
            f a c t s r a i s e d o r supported by t h e evidence t h e y
            ought n o t t o be given. S t a t e v. Smith, 57 Mont.
            563, 190 P. 107; S t a t e v. M i t t e n , 36 Mont. 376,
            92 P. 969. I n t h i s c a s e Judge McClernan was
            c o r r e c t i n r e f u s i n g t o i n s t r u c t on s e l f - d e f e n s e . 1 1
            I n S t a t e v. Eisenman, 155 Mont. 370, 374, 472 P.2d 857, t h e
defendant d i d g i v e n o t i c e of i n t e n t i o n t o r e l y on s e l f - d e f e n s e
pursuant t o s e c t i o n 95-1803(d), R.C.M.                         1947.         Defendant t h e r e
o f f e r e d s e v e r a l i n s t r u c t i o n s on s e l f - d e f e n s e .     The t r i a l c o u r t
r e f u s e d them on t h e grounds t h a t t h e r e was no evidence presented
t h a t supported such a t h e o r y .                 This Court a f f i r m e d t h e d i s t r i c t
c o u r t , saying:
            I'
              According t o a p p e l l a n t ' s own v e r s i o n , she saw h e r
            husband waving a gun i n t h e i r home and looking
            'goofy'.           She t e s t i f i e d t h a t she t r i e d t o disarm
            him and i n t h e ensuing s c u f f l e and w r e s t l i n g match,
            he was s h o t f i v e times! A t b e s t s h e was claiming
            a c c i d e n t a l shooting. She never claimed t h a t she
            s h o t i n defense of anything. There simply i s no
            evidence s u p p o r t i n g a s e l f - d e f e n s e theory. 1 1
            For t h e foregoing reasons we cannot a g r e e w i t h d e f e n d a n t ' s
contention,            A f t e r c a r e f u l r e a d i n g of t h e t r a n s c r i p t and s t a t e m e n t s ,
we f i n d t h e undisputed f a c t s prove t h a t defendant could n o t have
a v a i l e d himself of t h e defense of s e l f - d e f e n s e .
            Having found no i s s u e of s e l f - d e f e n s e ,                  t h e c l a i m of un-
c o n s t i t u t i o n a l i t y a s t o s e c t i o n 95-1803, R.C.M.               1947, i s n o t b e f o r e
us.     Ho~irever, f o r a d i s c u s s i o n of t h i s m a t t e r s e e :               S t a t e ex rel.
Sikora v. D i s t r i c t Court, 154 Mont. 241, 462 P.2d 897; S t a t e v.
Bentley, 155 Mont. 383, 472 P.2d 864; S t a t e ex r e l . K r u t z f e l d t ,
        Mon t    .         9   - P. 2d
                                -                         ,   30 St.Rep.           993; Williams v.
F l o r i d a , 399 U.S.        78, 90 S.Ct.           1893, 26 L ed 2d 446; Radford v.
Stewart 320 F.Supp. 826 472 F.2d 1 6 1 Wardius v. Oregon,
                   , 37 2 ed 2d 82 tI-973).
                                                                                                       -U.      S.
-
9
      93 S.Ct.
       The judgment of c o n v i c t i o n i s a f f i r m e d .




                                                              Hon. Edward T. Dussault, D i s t r i c t
                                                              Judge, s i t t i n g f o r J u s t i c e John
                                                              Conway Harrison.
Justices.